Citation Nr: 0817738	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  03-03 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In September 2004, February 2007, and 
January 2008, the Board remanded the veteran's claims for 
additional development.


FINDING OF FACT

The veteran does not have residual disability attributable to 
a head, neck, or back injury during military service.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of a head injury that 
are the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  The veteran does not have residuals of a neck injury that 
are the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).

3.  The veteran does not have residuals of a back injury that 
are the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through July 2002, January 2005, and 
February 2007 notice letters, the veteran and his 
representative were notified of the information and evidence 
needed to substantiate his service connection claims.  By the 
February 2007 notice letter, the RO provided the veteran with 
the criteria for assigning disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Although the complete notice was not provided until 
after the RO initially adjudicated the veteran's claims, the 
claims were properly re-adjudicated in March 2008, which 
followed the adequate notice.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).

The Board also finds that the July 2002, January 2005, and 
February 2007 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the veteran was notified that VA was 
responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his claimed disabilities.  The veteran was 
also told to send in any evidence in his possession that 
pertained to the claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Fayetteville, Arkansas.  Private treatment records from the 
Fairbanks Clinic and the Fairbanks Memorial Hospital have 
also been obtained.  Records from Bassett Army Hospital were 
also requested.  However, no records were found and a 
negative response was provided.  Additionally, the veteran 
was provided several VA examinations in connection with his 
claims, the reports of which are of record.  Furthermore, the 
veteran was afforded a hearing before the Board in March 
2004, the transcript of which is also of record.  Thus, VA 
has properly assisted the veteran in obtaining any relevant 
evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, such as arthritis, may be presumed to have 
been incurred during service if the disease becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran asserts that he has residual head, neck, and back 
disabilities as a result of an injury that occurred during 
active military service.  Specifically, the veteran states 
that he suffered injuries when he fell down a hatch on his 
ship in January 1973.  He maintains that he has had constant 
pain in those areas since the in-service injury.  Thus, he 
contends that service connection is warranted for the 
residual disability in the head, neck, and back.

A review of the veteran's service medical records reveals 
that he was treated in the emergency room in January 1973 for 
a laceration to his left ear and a small laceration to the 
head.  It was noted that the veteran hit his head on a hatch 
with a resulting laceration to the left ear, trauma to the 
right elbow, and trauma to the right side of the back.  On 
examination, there was tenderness over the right posterior 
rib cage and soft tissue swelling.  The veteran was diagnosed 
with a laceration to the left ear, a contusion to the right 
arm, and a contusion to the right posterior rib cage.

The veteran was subsequently hospitalized for approximately 
eleven days.  At the time of discharge from the hospital, 
examination of the veteran was essentially within normal 
limits except for the laceration to the left ear.  An x-ray 
of his skull was within normal limits.  It was noted that the 
veteran responded well to his course of treatment and he was 
returned to duty.  The final diagnosis was laceration to the 
left ear.  Three days later, the veteran was examined for 
separation from military service.  The examination was normal 
regarding his head, neck, and back.

Although the veteran does not point to any other in-service 
injury, the service medical records reflect treatment for a 
pulled back muscle in April 1971 and a lower back muscle 
strain in February 1972.  The veteran was also treated for a 
small muscle spasm in his neck in October 1972.

Post-service medical records reveal that the veteran's first 
documented complaint of back pain after military service 
occurred in November 1989.  He was seen at the Fairbanks 
Memorial Hospital for acute back pain.  The veteran was 
diagnosed with acute lumbar disc herniation at L4-5.  He was 
treated with pain medication and discharged for bedrest.  A 
November 1989 record from the Fairbanks Clinic indicates that 
the veteran injured his back in October 1989 when he was 
hauling wood.  He had back pain and was not able to move very 
well.  The veteran was diagnosed with L4-5 central disc 
herniation.

In October 1992, the veteran was again seen at the Fairbanks 
Clinic for back pain.  He reported that he had injured his 
back three days prior to the visit.  The veteran was treated 
with pain medication and a diagnosis of acute and chronic low 
back pain was provided.

In May 1997, the veteran complained of joint pain and was 
treated at the Fairbanks Clinic.  He primarily had pain in 
his hands, elbows, and shoulders, but he also reported that 
he had pain everywhere.  The treating physician suspected 
rheumatoid arthritis.

The veteran regularly sought treatment at the Fairbanks 
Clinic and the Fairbanks Memorial Hospital from 1989 to 2000.  
During that time period he made no complaints regarding a 
head or neck disability.  His only complaints of back pain 
were in 1989 and 1992.  Those complaints followed back 
injuries that the veteran reported occurred shortly prior to 
treatment.  At no time while seeking treatment at the 
Fairbanks facilities did the veteran refer to an injury 
during military service.  Additionally, no treatment provider 
from those facilities indicated that the veteran's back pain 
or generalized joint pain was related to military service.

In December 2002, the veteran underwent VA examination in 
connection with the back claim.  The in-service hatch injury 
was noted by the examiner.  The veteran also reported that he 
injured his back in 1975 when he was unloading a table saw 
during carpentry work.  The examiner noted the veteran's 1989 
and 1992 back injuries.  The veteran reported that his back 
pain had begun to flare up in August 2002 and he could not 
perform his employment duties of driving a truck.  The 
examiner diagnosed the veteran with degenerative joint 
disease of the low back.  After reviewing the claims file, 
taking the veteran's history, and examining the veteran, in 
the examiner's opinion, the veteran's back problems were not 
related to the in-service injury.  The examiner stated that 
it appeared that the veteran's acute problems happened after 
his service career.  She reasoned that the veteran was not 
treated extensively in service for any lumbar problems and he 
was discharged without any lumbar problems.  The examiner 
concluded that it appeared that the veteran's problems had 
their onset with the carpentry injury in 1975.

Treatment records from the Fayetteville VAMC show that the 
veteran sought treatment for low back pain and neck pain 
through VA by at least August 2002.  He was diagnosed with 
degenerative disc disease of the lumbar spine with radicular 
pain and a neck strain with early degenerative changes of the 
cervical spine.  A February 2003 MRI revealed a central disc 
herniation at L4-5 and spondylosis causing canal stenosis and 
bilateral neural foraminal narrowing.  The veteran has 
continued to receive regular treatment for low back pain at 
the Fayetteville VAMC.  He has had intermittent treatment for 
neck pain.  The VA treatment records do not contain medical 
evidence relating the veteran's current low back and neck 
disabilities to his military service.

In July 2006, the veteran was afforded a VA examination in 
connection with his claims.  However, the examiner stated 
that he could not comment on the head, neck, or back claims.  
In March 2007, the veteran underwent both an orthopedic and 
neurological VA examination in order to aid in determining 
whether he had a head, neck, or back disability that was a 
residual of his in-service hatch injury.

The orthopedic examiner reviewed the claims file and noted 
the veteran's in-service hatch injury, employment history as 
a carpenter and mechanic, and current complaints of neck and 
back pain.  The examiner diagnosed the veteran with 
degenerative joint disease of the lumbosacral spine and 
associated strain.  The examiner stated that he could not 
give an opinion on the disabilities relationship to military 
service without resorting to mere speculation.

The neurologist also reviewed the claims file and noted the 
veteran's in-service hatch injury.  During the examination, 
the veteran reported that he has experienced headaches, 
hearing problems, and a dizzy spell.  After a through 
examination, the examiner found that the veteran did not have 
any neurological signs or symptoms.  Although the veteran 
complained of an occasional headache, the examiner stated 
that the veteran was not symptomatic for headaches on an 
occupational basis and had never been treated for headaches.  
The examiner reiterated that there were no neurological 
symptoms pertaining to the head and brain or the spinal cord.  
He stated that he could not deduce service connection for 
relevant neurological disabilities because of the absence of 
current symptoms.

Pursuant to the Board's January 2008 remand, the March 2007 
VA orthopedic examiner was requested to issue another medical 
nexus opinion.  In February 2008, that examiner did so.  He 
concluded that the veteran's spine disabilities were not as 
likely as not due to injury during military service.  The 
examiner stated that the veteran was able to work as a 
mechanic and in construction until 2002.  The examiner 
believed that the veteran's age and work history caused a 
toll on his body.  The examiner also gave an opinion that the 
veteran does not have a cranial nerve or traumatic brain 
injury due to military service because he has no problems in 
these areas.

Based on the evidence of record, the Board finds that the 
veteran does not have residual disability attributable to a 
head, neck, or back injury during military service.  The 
evidence contained in the service medical records shows that 
the veteran was treated after falling down a hatch on his 
ship.  Additionally, prior to the fall, he was treated for 
back and neck problems.  Thus, in-service injury has been 
established.  Furthermore, at least regarding his low back 
and neck, the veteran has been diagnosed with current 
disabilities, primarily degenerative joint disease of the 
lumbar and cervical spine, as well as disc herniation in the 
lumbar spine.  Nevertheless, the information and evidence 
must establish that the veteran's current disabilities are 
related to the established in-service injury.

In this case, the preponderance of the competent medical 
evidence is against the claims.  No VA examiner, VA treatment 
provider, or private treatment provider has attributed the 
veteran's neck or low back disabilities to his military 
service, including the hatch injury.  In fact, the December 
2002, March 2007, and February 2008 examiners provided 
medical opinions reflecting that the veteran's disabilities 
in question are not related to his military service.  Those 
opinions stand uncontradicted by the record.

In addition to the medical opinions, the absence of 
documented medical treatment for many years is probative 
despite the veteran's statements of long-standing neck and 
back pain.  Treatment records containing complaints of low 
back pain were not created until over fifteen years after the 
veteran's separation from military service.  Moreover, the 
veteran sought treatment on two occasions only after injuring 
his back just prior to the treatment.  According to the 
veteran himself, he suffered three post-service back 
injuries.  Furthermore, treatment for a neck disability was 
not evidenced until nearly twenty years after separation from 
military service.  In light of the evidence contained in the 
treatment records, the several medical opinions of records, 
and the absence of competent medical evidence linking the 
veteran's current neck or low back disabilities to his active 
military service, the nexus element of a service connection 
claim has not been met.  Thus, service connection is not 
warranted for residuals of a neck or back injury.

Likewise, the nexus element has not been satisfied for the 
claim of service connection for residuals of a head injury.  
The medical opinion evidence does not suggest that the 
veteran has a head disability attributable to military 
service.  In addition, this claim must also be denied because 
the information and evidence does not establish that the 
veteran has a current head disability.  He has not received 
treatment for a head disability and the March 2007 
neurological examination revealed that the veteran had no 
signs or symptoms of a chronic neurological disability.  In 
the absence of proof of a head disability, a claim of service 
connection may not be granted.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Thus, service connection for residuals 
of a head injury is not warranted.

Additionally, the Board notes that there is no objective 
evidence that arthritis of lumbar or cervical spine 
manifested itself to a compensable degree within one year of 
the veteran's separation from military service.  As noted 
above, degenerative changes of the spine were first 
documented by x-ray in August 2002, which occurred nearly 
twenty years after service.  Thus, service connection is not 
warranted for arthritis of the lumbar or cervical spine on a 
presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claims of service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that he has residual head, neck, and 
back disability related to his time in service, as a lay 
person without the appropriate medical training or expertise, 
he is not competent to provide a probative opinion on a 
medical matter-such as the etiology of a current disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)).

For all the foregoing reasons, the Board finds that the 
claims of service connection for residuals of a head, neck, 
and back injury must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a head injury is denied.

Service connection for residuals of a neck injury is denied.

Service connection for residuals of a back injury is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


